DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 24-31 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  it is generally known to adjust the grid voltage difference on a split cathode cup to control a focal spot (Levene), where focal spot drift is calibrated and compensated for as a function of the heat capacity of the anode (Li, also see Ishikawa, IDS filed 7/7/2020).
However, the Examiner agrees with Applicants’ arguments (see Remarks, pp.11-12).  In particular, the prior art neither teaches nor reasonably suggests determining a target grid voltage difference of the cathode cup based on an obtained working thermal capacity of the anode and a third relationship, where the third relationship relates a thermal capacity of the anode of the x-ray tube and the grid voltage difference based on the first and second relationships, where the first relationship relates an offset value between a focal point position and a preset focal point position and a thermal capacity of the anode based on two obtained training thermal capacities and two corresponding training focal point positions, where the two training thermal capacities are close to the obtained working thermal capacity, and the second relationship relates a grid voltage difference of the focusing cup and the focal point position, as required by the combinations as claimed in each of claims 21, 31 and 40.
Claims 24-30 and 34-39 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884